PER CURIAM.
In this Anders1 appeal, we affirm Appellants judgments and sentences, but remand for the trial court to enter an order revoking his probation and specifying the conditions of probation that he was found to have violated. See Leggs v. State, 27 So.3d 155 (Fla. 1st DCA 2010) (affirming, in an Anders appeal, the appellant’s judgment and sentence, but remanding with directions that the trial court enter an order specifying the conditions of probation violated). Appellant need not be present. See Baldwin v. State, 855 So.2d 1180 (Fla. 1st DCA 2003) (remanding for entry of a written revocation order conforming to the oral pronouncement in an Anders appeal).
AFFIRMED and REMANDED.
LEWIS, C.J., BENTON, and WETHERELL, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).